                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

COREY STEELE,                                    )
                                                 )
               Plaintiff,                        )
vs.                                              )   No. 3:19-CV-1679-N-BH
                                                 )
UNICON GROUP, et al.,                            )
                                                 )
               Defendants.                       )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the

opinion that the Findings and Conclusions of the Magistrate Judge are correct and they are

accepted as the Findings and Conclusions of the Court. The plaintiff’s Motion for: Default

Judgement Kelly Davis & Assoc., filed August 22, 2019 (doc. 19), and Motion for: Default

Judgement Judge Monica Purdy, filed September 3, 2019 (doc. 25), are DENIED.

       SIGNED this 4th day of October, 2019.




                                                     UNITED STATES DISTRICT JUDGE
